DETAILED ACTION
The Office Action is in response to Application No. 16/586,558 filed on September 27, 2019.
Claims 1-23 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20170066092 A1) in view of Mifsud (US 20070256392 A1).

Regarding claim 1, Yamamoto teaches A structural component assembly system (The present invention relates to an apparatus and a method for generating an assembly sequence for parts from CAD data of an assemblable product; ¶0001) comprising:
a memory (Information about programs, which realize the respective functions, tables, files, and the like can be stored in recording devices, such as a memory, a hard disk, or an SSD (Solid State Drive); ¶0146); and
one or more processors in electrical communication with the memory (A processor may interpret and execute programs for realizing the respective functions, so that the respective functions may be realized by software; ¶0146), the one or more processors to:
process one or more input data files to extract, from the one or more input data files: member data for each of a plurality of structural members of a structural component; and fastener data for each of one or more fasteners of the structural component (an information acquiring section that extracts, from a three dimensional computer-aided design (3D CAD) model, information about a part attribute, part arrangement, and an adjacency relationship with other parts for each of the plurality of parts; ¶0013), 
each fastener of the one or more fasteners to join two or more structural members of the plurality of structural members to form a joint of the structural component (the assembly direction of a standard fastening part, such as a bolt, a set screw, an E-ring, or a C-ring, can be defined from the shape of the standard fastening part; ¶0075);
associate each of the one or more fasteners with a structural member of the plurality of structural members, based on the member data and the fastener data (light ray scanning is performed in the disassembly direction (axial direction) of the fastening part in Step S50, and distances to the surfaces, which are close to a light ray starting point, of parts 701, 702, and 703 of FIG. 8 are output; ¶0079);
one of generate and modify an assembly sequence to assemble the structural component, the assembly sequence based on the association of the each of the one or more fasteners with a structural member of the plurality of structural members (work order adding section that adds work contents and work orders to a list of the detected unconnected parts to return to processing in the section that generates the directed graph having the connection precedence relationship; and an assembly sequence/assembly direction/assembly action generating section that deduces an assembly sequence and an assembly direction for reversely converting a disassemblable direction and a disassembly sequence by generating the disassemblable direction and the disassembly sequence; ¶0013)..
generate project data comprising the assembly sequence (A method of generating an assembly sequence that generates information about assembly steps and an assembly sequence for sequentially assembling a plurality of parts of an assemblable product by using a computer; ¶0016);
communicate the project data to the assembly station (Fig 1, a communication section 160 that receives 3D CAD data from an external 3D CAD device 200 through a network 210; ¶0052).
In summary, Yamamoto teaches a system for assembling structural components, the system including a memory and one or more processes in communication with the memory, the processors configured to extract member data and fastener data for each of a plurality of structural members of a component from one or more input data files, associate each of the fasteners with a structural member based on the data, generate and modify an assembly sequence for the structural components based on the association, generate project data for the sequence, and communicate the data to the assembly station. However, Yamamoto does not teach the rest of the limitations of claim 1.
Specifically, Yamamoto does not explicitly teach,
an assembly station comprising:
an assembly surface; and
a robotic arm configured to access the assembly surface;
one or more placement operations for each of the plurality of structural members, a placement operation for one of the plurality of structural members comprising an approach vector comprising a direction and a non-zero offset;
the assembly station to use the robotic arm of the assembly station to place the one of the plurality of the structural members on the assembly surface of the assembly station according to the direction and non-zero offset of the approach vector for that structural member.
Mifsud discloses an assembly station (Each of the plurality of end locations can include an assembly station; ¶0014) comprising an assembly surface (The assembly station can include a framing table; ¶0014) and a robotic arm configured to access the assembly surface (the screw gun can be attached to a robotic arm coupled to a panel support 510, allowing for the automatic insertion of screws or other fixing elements, such as, but not limited to rivets, nails, and clamps, in response to a control signal from the control system; ¶0129). Mifsud also discloses one or more placement operations (an automatic alignment mechanism may be incorporated into the framing table 150 to accurately align at least a portion of the panel components within the framing table 150 after they have been placed in position; ¶0135). Mifsud further discloses the assembly station using the robotic arm to place the structural members on the assembly surface of the station (The framing table has many elements that assist with fabrication. Examples of these elements include the ability to fasten panels from the top and bottom, compression capability, robotic movement of fastening tools, and automated marking and layout information; ¶0121
In one embodiment, male and female tabs, or other appropriate mating elements, may be incorporated into some or all of the panel components to ensure that they are correctly positioned and aligned upon placement on the framing table 150. The addition of male/female mating elements on components of the panel may be advantageous, for example, when an automatic alignment mechanism is incorporated into the framing table to align the components prior to fixation of the panel; ¶0134). 
Mifsud does not explicitly teach placement according to the direction and non-zero offset of the approach vector for that structural member. However, it would have been obvious to someone with ordinary skill in the art, before the effective filing date of the invention, that an automatic alignment mechanism would require a direction in which the alignment needs to occur and a non-zero off-set number in the particular unit of measurement to align the members and fasteners on the assembly surface at the station. This additional limitation, when considered individually or in combination, is well-understood, routine and conventional components/activities in the field, and does not add inventive concept into the claim.
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto based on the teaching of Mifsud, to use an assembly station with the system for assembling structural components, the assembly station consisting of an assembly surface and a robotic arm configured to access the surface, and to include placement operations to the method of Yamamoto, and utilize the robotic arm to place and align the structural members and fasteners of the component of the assembly surface of the assembly station. One of ordinary skill in the art would have been motivated to do this modification since it improves and simplifies the process of assembling structural components. 

Regarding claim 2, Mifsud teaches The structural component assembly system of claim 1, further comprising a shaping station (The straightened piece of steel is then cut to length and picked up by an overhead gantry system 225 to be fed into a roll-former 230. The steel cutter may be integrated into the roll former 230, or be a separate component. The roll-former 230 can be adjusted, either automatically or manually, to form a piece of steel into the required shape, for example, to form a stud or a track. The 

Regarding claim 3, Mifsud teaches The structural component assembly system of claim 2, wherein the project data further comprises member geometry, and wherein the processor further communicates the project data to the shaping station, the shaping station to shape structural members according to the assembly sequence and member geometry of the project data (The process can further include providing information labels associated with at least one component of the panel. The information labels can include construction information. The construction information can include at least one of part number information, assembly information, tracking information, job number information, bar code information, panel information, geometrical information, user information, and combinations thereof; ¶0045).

Regarding claim 4, Mifsud teaches The structural component assembly system of claim 2, further comprising a pre Fastening station to pre-fasten fasteners to one or more structural members from the shaping station (The system may include a pre-fastener 950 for fastening parts into a subassembly. The prefastener 58 may be any sort of welder, riveter, screw-gun and/or other fastener that can be used to assemble metal parts. The pre-fastener 950 may be used to assemble parts as described in the fabrication drawings. The pre-fastener 950 may use or include a robotic arm to help facilitate the efficient manufacture of parts. The pre-fastener 950 may include dynamically-generated aids for manufacture, such as a laser-guided marking system for indicating where fastening is needed; ¶0168).

Regarding claim 5, Mifsud teaches The structural component assembly system of claim 4, wherein the project data further comprises member geometry, fastener geometry and fastener to structural member associations (The process can further include providing information labels associated with at least one component of the panel. The information labels can include construction information. The construction information can include at least one of part number information, assembly information, tracking information, job number information, bar code information, panel information, geometrical information, user information, and combinations thereof; ¶0045), and wherein the processor further communicates the project data to the pre-fastening station, wherein the pre-fastening station pre-fastens the fasteners to the one or more structural members from the shaping station according to the assembly sequence, the member geometry, the fastener geometry, and the fastener to structural member associations of the project data (A workstation may include a pre-fastening station. Pre-fastening, such as welding, can be used, for example, to form a sub-assembly required for a panel; ¶0110,
Information from a manufacturing management system may be provided to the robotic welder so that it knows what operations to perform; ¶0111).

Regarding claim 6, Mifsud teaches The structural component assembly system of claim 2, further comprising a bunk infeed station, the bunk infeed station to source materials to be shaped into members by the shaping station (a material transport system for use in manufacturing panels for building construction, such as in buildings constructed from steel frame or other appropriate building materials, including, but not limited to, aluminum or other metals, wood, plastics, composite materials, or combinations thereof. The material transport system can include a rail system allowing an empty tray to be loaded with appropriate materials for a specific panel; ¶0093).

Regarding claim 7, Mifsud teaches The structural component assembly system of claim 6, wherein the project data further comprises member geometry, and wherein the processor further communicates the project data to the bunk infeed station (The process can further include providing information labels , wherein the bunk infeed station sources materials according to the member geometry of the project data (a material transport system for use in manufacturing panels for building construction, such as in buildings constructed from steel frame or other appropriate building materials, including, but not limited to, aluminum or other metals, wood, plastics, composite materials, or combinations thereof. The material transport system can include a rail system allowing an empty tray to be loaded with appropriate materials for a specific panel; ¶0093).

Regarding claim 8, Yamamoto teaches The structural component assembly system of claim 1, further comprising a graphical user interface (GUI) device in electrical communication with the one or more processors, wherein the one or more processors is to display, on the GUI device, station graphics representative of the assembly surface, structural member graphics representative of the plurality of structural members, and fastener graphics representative of the one or more fasteners (the control section 110 includes a CPU (central processing unit), a ROM (read-only memory), and a RAM (random access memory); and the storage section 130 is formed of an external storage device, such as a hard disk drive. For example, a keyboard, a touch panel, a dedicated switch or sensor, or a voice recognition device may be used as the input section 140. For example, a device, which displays information on a screen, such as a display, a projector, or a head amount display is used as the display section 150; ¶0053).

As per claim 9, Yamamoto teaches the claimed system in view of Mifsud. Therefore, Yamamoto teaches the file loader engine to carry out the processes of the system of the claimed invention in view of Mifsud.

Regarding claim 10, Yamamoto teaches The structural component assembly system of claim 9, wherein the file loader engine is further to extract, from the one or more input data files, a structural component type (A method of generating an assembly sequence that generates information about assembly steps and an assembly sequence for sequentially assembling a plurality of parts of an assemblable product by using a computer. The method includes, as processing steps performed by the computer: an information acquiring step of extracting, from a three dimensional computer-aided design (3D CAD) model, information about a part attribute, part arrangement, and an adjacency relationship with other parts for each of the plurality of parts; ¶0016).

Regarding claim 11, Yamamoto teaches The structural component assembly system of claim 9, wherein the member data further includes one of dimensions, vertices, angle on an assembly surface, and position on an assembly surface (The part type information 132 includes items of determination conditions of part attributes (a model name, a part drawing number, and a part title) of 3D CAD and shape characteristics (dimension conditions) of 3D CAD as information that is used to allocate the part types; ¶0067).

Regarding claim 12, Yamamoto teaches The structural component assembly system of claim 9, wherein one of the one or more fasteners of the structural component is a nail plate (the assembly direction of a standard fastening part, such as a bolt, a set screw, an E-ring, or a C-ring, can be defined from the shape of the standard fastening part; ¶0075).

Regarding claim 13, Mifsud teaches The structural component assembly system of claim 9, wherein one of the plurality of structural members of the structural component is a metal beam (the material 

Regarding claim 14, Yamamoto teaches The structural component assembly system of claim 9, wherein the file loader engine is further to merge member data of one input file with member data of a second input file (a plurality of part may be denoted by one node as in the connection precedence relationship graph in a case in which the model name, the assembly direction, and the adjacency relationship are the same (the adjacent direction or the adjacent surface is the same). The generated assembly graph is stored in the storage section 130; ¶0110).
Regarding claim 15, Yamamoto teaches The structural component assembly system of claim 9, wherein the file loader engine is further to merge fastener orientation (The generation of an assembly sequence, an assembly direction, and an assembly action is performed again from the generation of the effective graph of a connection precedence relationship on the basis of the work contents and the work orders that are added as described above; ¶0141).

Regarding claim 16, Yamamoto teaches The structural component assembly system of claim 9, wherein the file loader engine is further to validate, based on one or more constraints, the association between a fastener and a structural member (there are provided processing sections that detect unconnected parts, estimate a fastening part from the position and posture of a portion included between the detected parts, and check and additionally determine estimated work contents and an estimated work order; ¶0144).

17, Yamamoto teaches the claimed system in view of Mifsud. Therefore, Yamamoto teaches the computer-implemented method to carry out the processes of the system of the claimed invention in view of Mifsud.

Regarding claim 18, Mifsud teaches The computer-implemented method of assembling a structural component of claim 17, wherein the approach vector is used to cause a bottom surface of a structural member being placed by the placement operation to pass a top surface of a structural member that has already been placed on the assembly surface before the structural member being placed approaches a placement position (the table provides markings with a laser or lighting system for placement of parts for fastening. Dollies can then sense these marking locations and used them to weld components, and/or insert fastening elements, where specified by a control and management system; ¶0132).

Regarding claim 19, Mifsud teaches The computer-implemented method of claim 17, wherein at least part of the approach vector is provided by user input (the panel control system may respond to information such as, but not limited to, a bar code scan, an RFID signal, a request inputted by a user, a selection from a menu of stored information, or other information about the panel, and configure the framing table 150 in response; ¶0125).

Regarding claim 20, Mifsud teaches The computer-implemented method of assembling a structural component of claim 19, wherein the user input provides the direction to be used in the approach vector (the panel control system may respond to information such as, but not limited to, a bar code scan, an RFID signal, a request inputted by a user, a selection from a menu of stored information, or other information about the panel, and configure the framing table 150 in response; ¶0125).

21, Mifsud teaches The computer-implemented method of assembling a structural component of claim 19, wherein the user input provides an offset to be used in the approach vector (the panel control system may respond to information such as, but not limited to, a bar code scan, an RFID signal, a request inputted by a user, a selection from a menu of stored information, or other information about the panel, and configure the framing table 150 in response; ¶0125).

Regarding claim 22, Mifsud teaches The computer-implemented method of assembling a structural component of claim 17, wherein the assembly sequence may be modified based on user input that changes the order of the assembly operations of the assembly sequence (The design application may use previously designed panels from a panel library 1014, and may also allow for modification and/or custom design of the panels; ¶0176).

Regarding claim 23, Mifsud teaches The computer-implemented method of assembling a structural component of claim 17, wherein modifying the assembly sequence based on user input comprises adding an assembly operation to the assembly sequence in response to user input (The drawings and other output data may be dynamically updated when modifications are made to the building model; ¶0179).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ikeda (US 20150277432 A1) discloses a control system for fastening composite members that form a workpeice. The control system is configured to acquire shape data and generate fastener data for a suitable size.

Denayer (US 20190094841 A1) discloses a method and system for assembling a modular structure from components configured to be fitted together in accordance with a construction plan.
Cecchetto, JR. (US 20180328034 A1) discloses a system, method and apparatus to construct a roof by connecting a prefabricated building frame component and a prefabricated roof panel structure with various frame members using fastener assemblies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.A.W./Examiner, Art Unit 2115                                                                                                                                                                                                        



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115